
	
		II
		110th CONGRESS
		1st Session
		S. 1155
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 18, 2007
			Mr. Dorgan (for himself,
			 Mr. Brownback, Ms. Landrieu, Mr.
			 Allard, Mr. Harkin,
			 Mrs. Murray, Mr. Roberts, Mr. Nelson of
			 Nebraska, Mr. Salazar,
			 Mr. Hagel, Mr.
			 Thune, and Mr. Levin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To treat payments under the Conservation
		  Reserve Program as rentals from real estate.
	
	
		1.Short titleThis Act may be cited as the
			 Conservation Reserve Program Tax
			 Fairness Act of 2007.
		2.Treatment of Conservation Reserve Program
			 payments as rentals from real estate
			(a)Internal Revenue CodeSection 1402(a)(1) of the Internal Revenue
			 Code of 1986 (defining net earnings from self-employment) is amended by
			 inserting and including payments under section 1233(2) of the Food
			 Security Act of 1985 (16 U.S.C. 3833(2)) after
			 crop shares.
			(b)Social
			 Security ActSection 211(a)(1) of the
			 Social Security Act is amended by
			 inserting and including payments under section 1233(2) of the Food
			 Security Act of 1985 (16 U.S.C. 3833(2)) after
			 crop shares.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to payments made before, on, or after the date of the
			 enactment of this Act.
			(d)Maintenance of transfers to trust
			 fundsThere are hereby
			 appropriated to the Federal Old-Age and Survivors Insurance Trust Fund, the
			 Federal Disability Insurance Trust Fund, and the Federal Hospital Insurance
			 Trust Fund established under the Social Security
			 Act amounts equal to the reduction in revenues to the Treasury by
			 reason of the enactment of this Act. Amounts appropriated by the preceding
			 sentence shall be transferred from the general fund at such times and in such
			 manner as to replicate to the extent possible the transfers which would have
			 occurred to such Trust Funds had this Act not been enacted.
			
